Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), effective June 15, 2015 (“Effective
Date”), is made and entered into by and between DOLLAR GENERAL CORPORATION (the
“Company”), and Jeffery C. Owen (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Company desires to employ Employee upon the terms and subject to the
conditions hereinafter set forth, and Employee desires to accept such
employment;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual promises,
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.                                      Employment.  Subject to the terms and
conditions of this Agreement, the Company agrees to employ Employee as Executive
Vice President, Store Operations of the Company.

 

2.                                      Term.  The term of this Agreement shall
end March 31, 2018 (“Term”), unless otherwise terminated pursuant to Sections 8,
9, 10, 11 or 12 hereof. The Term shall be automatically extended from month to
month, for up to six (6) months, unless the Company gives written notice to
Employee at least one month prior to the expiration of the original or any
extended Term that no extension or further extension, as applicable, will occur
or unless the Company replaces this Agreement with a new agreement or, in
writing, extends or renews the Term of this Agreement for a period that is
longer than six months from the expiration of the original Term. Unless
otherwise noted, all references to the “Term” shall be deemed to refer to the
original Term and any extension or renewal thereof.

 

3.                                      Position, Duties and Administrative
Support.

 

a.                                      Position.  Employee shall perform the
duties of the position noted in Section 1 above and shall perform such other
duties and responsibilities as Employee’s supervisor or the Company’s CEO may
reasonably direct.

 

b.                                      Full-Time Efforts.  Employee shall
perform and discharge faithfully and diligently such duties and responsibilities
and shall devote Employee’s full-time efforts to the business and affairs of
Company.  Employee agrees to promote the best interests of the Company and to
take no action that is likely to damage the public image or reputation of the
Company, its subsidiaries or its affiliates.

 

--------------------------------------------------------------------------------


 

c.                                       Administrative Support.  Employee shall
be provided with office space and administrative support.

 

d.                                      No Interference With Duties.  Employee
shall not devote time to other activities which would inhibit or otherwise
interfere with the proper performance of Employee’s duties and shall not be
directly or indirectly concerned or interested in any other business occupation,
activity or interest other than by reason of holding a non-controlling interest
as a shareholder, securities holder or debenture holder in a corporation quoted
on a nationally recognized exchange (subject to any limitations in the Company’s
Code of Business Conduct and Ethics).  Employee may not serve as a member of a
board of directors of a for-profit company, other than the Company or any of its
subsidiaries or affiliates, without the express approval of the CEO and, if
required pursuant to Company policy, the Board (or an authorized Board
committee). Under no circumstances may Employee serve on more than one other
board of a for-profit company.

 

4.                                      Work Standard.  Employee agrees to
comply with all terms and conditions set forth in this Agreement, as well as all
applicable Company work policies, procedures and rules.  Employee also agrees to
comply with all federal, state and local statutes, regulations and public
ordinances governing Employee’s performance hereunder.

 

5.                                      Compensation.

 

a.                                      Base Salary.  Subject to the terms and
conditions set forth in this Agreement, the Company shall pay Employee, and
Employee shall accept, an annual base salary (“Base Salary”) of no less than Six
Hundred Thousand Dollars ($600,000.00).  The Base Salary shall be paid in
accordance with Company’s normal payroll practices (but no less frequently than
monthly) and may be increased from time to time at the sole discretion of the
Company.

 

b.                                      Incentive Bonus.  Employee’s incentive
compensation for the Term of this Agreement shall be determined under the
Company’s annual bonus program for officers at Employee’s grade level, as it may
be amended from time to time.  The actual bonus paid pursuant to this
Section 5(b), if any, shall be based on criteria established by the Board, its
Compensation Committee and/or the CEO, as applicable, in accordance with the
terms and conditions of the annual bonus program for officers. Any bonus
payments due hereunder shall be payable to the Employee no later than 2 1/2
months after the end of the Company’s taxable year or the calendar year,
whichever is later, in which Employee is first vested in

 

2

--------------------------------------------------------------------------------


 

such bonus payments for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Internal Revenue Code”).

 

c.                                       Vacation.  Employee shall be entitled
to four weeks paid vacation time within the first year of employment. After five
years of employment, Employee shall be entitled to five weeks paid vacation.
Vacation time is granted on the anniversary of Employee’s hire date each year.
Any available but unused vacation as of the annual anniversary of employment
date or at Employee’s termination date shall be forfeited.

 

d.                                      Business Expenses.  Employee shall be
reimbursed for all reasonable business expenses incurred in carrying out the
work hereunder.  Employee shall adhere to the Company’s expense reimbursement
policies and procedures. In no event will any such reimbursement be made later
than the last day of Employee’s taxable year following Employee’s taxable year
in which Employee incurs the reimbursable expense.

 

e.                                       Perquisites.  Employee shall be
entitled to receive such other executive perquisites, fringe and other benefits
as are provided to officers at the same grade level under any of the Company’s
plans and/or programs in effect from time to time.

 

6.                                      Cooperation.  Employee agrees to
cooperate with the Company in the investigation review, audit, or assessment,
whether internal or external, of any matters involving Dollar General as well as
the defense or prosecution of any claims or other causes of action made against
or on behalf of the Company, including any claims or actions against its
affiliates, officers, directors and employees. Employee’s cooperation in
connection with such matters includes, without limitation, being available (upon
reasonable notice and without unreasonably interfering with his/her other
professional obligations) to meet with the Company and its legal or other
designated advisors regarding any matters in which Employee has been involved;
to prepare for any proceeding (including, without limitation, depositions,
consultation, discovery or trial); to provide truthful affidavits; to assist
with any audit, inspection, proceeding or other inquiry; and to act as a witness
to provide truthful testimony in connection with any legal proceeding affecting
the Company. Employee further agrees that if Employee is contacted by any person
or entity regarding matters Employee knows or reasonably should know to be
adverse to the Company, Employee shall promptly (within 48 hours) notify the
Company in writing by sending such notification to the General Counsel, Dollar
General Corporation, 100 Mission Ridge, Goodlettsville, Tennessee 37072;
facsimile (615) 855-5517. The Company agrees to reimburse Employee for any
reasonable documented expenses incurred in providing such cooperation.

 

3

--------------------------------------------------------------------------------


 

7.                                      Benefits.  During the Term, Employee
(and, where applicable, Employee’s eligible dependents) shall be eligible to
participate in those various Company welfare benefit plans, practices and
policies in place during the Term (including, without limitation, medical,
pharmacy, dental, vision, disability, employee life, accidental death and travel
accident insurance plans and other programs, if any) to the extent allowed under
and in accordance with the terms of those plans.  In addition, Employee shall be
eligible to participate, pursuant to their terms, in any other benefit plans
offered by the Company to similarly-situated officers or other employees from
time to time during the Term (excluding plans applicable solely to certain
officers of the Company in accordance with the express terms of such plans). 
Collectively the plans and arrangements described in this Section 7, as they may
be amended or modified in accordance with their terms, are hereinafter referred
to as the “Benefits Plans.”  Notwithstanding the above, Employee understands and
acknowledges that Employee is not eligible for benefits under any other
severance plan, program, or policy maintained by the Company, if any exists, and
that the only severance benefits Employee is entitled to are set forth in this
Agreement.

 

8.                                      Termination for Cause.  This Agreement
is not intended to change the at-will nature of Employee’s employment with
Company, and it may be terminated at any time by either party, with or without
cause. If this Agreement and Employee’s employment are terminated by Company for
“Cause” (Termination for Cause) as that term is defined below, it will be
without any liability owing to Employee or Employee’s dependents and
beneficiaries under this Agreement (recognizing, however, that benefits covered
by or owed under any other plan or agreement covering Employee shall be governed
by the terms of such plan or agreement).  Any one of the following conditions or
Employee conduct shall constitute “Cause”:

 

a.                                      Any act involving fraud or dishonesty,
or any material act of misconduct relating to Employee’s performance of his or
her duties;

 

b.                                      Any material breach of any SEC or other
law or regulation or any Company policy governing trading or dealing with
stocks, securities, public debt instruments, bonds, or investments and the like
or with inappropriate disclosure or “tipping” relating to any stock, security,
public debt instrument, bond or investment;

 

c.                                       Any material violation of the Company’s
Code of Business Conduct and Ethics (or the equivalent code in place at the
time);

 

4

--------------------------------------------------------------------------------


 

d.                                      Other than as required by law, the
carrying out of any activity or the making of any public statement which
prejudices or reduces the good name and standing of Company or any of its
affiliates or would bring any one of these into public contempt or ridicule;

 

e.                                       Attendance at work in a state of
intoxication or being found with any drug or substance possession of which would
amount to a criminal offense;

 

f.                                        Assault or other act of violence;

 

g.                                       Conviction of or plea of guilty or nolo
contendre to any felony whatsoever or any misdemeanor that would preclude
employment under the Company’s hiring policy; or

 

h.                                      Willful or repeated refusal or failure
substantially to perform Employee’s material obligations and duties hereunder or
those reasonably directed by Employee’s supervisor, the CEO and/or the Board
(except in connection with a Disability).

 

A termination for Cause shall be effective when the Company has given Employee
written notice of its intention to terminate for Cause, describing those acts or
omissions that are believed to constitute Cause, and has given Employee ten days
to respond.

 

9.                                      Termination upon Death.  Notwithstanding
anything herein to the contrary, this Agreement shall terminate immediately upon
Employee’s death, and the Company shall have no further liability to Employee or
Employee’s dependents and beneficiaries under this Agreement, except for those
benefits owed under any other plan or agreement covering Employee which shall be
governed by the terms of such plan or agreement.

 

10.                               Disability.  If a Disability (as defined
below) of Employee occurs during the Term, unless otherwise prohibited by law,
the Company may notify Employee of the Company’s intention to terminate
Employee’s employment.  In that event, employment shall terminate effective on
the termination date provided in such notice of termination (the “Disability
Effective Date”), and this Agreement shall terminate without further liability
to Employee, Employee’s dependents and beneficiaries, except for those benefits
owed under any other plan or agreement covering Employee which shall be governed
by the terms of such plan or agreement.  In this Agreement, “Disability” means:

 

a.                                      A long-term disability, as defined in
the Company’s applicable long-term disability plan as then in effect, if any; or

 

b.                                      Employee’s inability to perform the
duties under this Agreement in accordance with the Company’s expectations
because of a medically determinable physical

 

5

--------------------------------------------------------------------------------


 

or mental impairment that (i) can reasonably be expected to result in death or
(ii) has lasted or can reasonably be expected to last longer than ninety (90)
consecutive days.  Under this Section 10(b), unless otherwise required by law,
the existence of a Disability shall be determined by the Company, only upon
receipt of a written medical opinion from a qualified physician selected by or
acceptable to the Company.  In this circumstance, to the extent permitted by
law, Employee shall, if reasonably requested by the Company, submit to a
physical examination by that qualified physician. Nothing in this
Section 10(b) is intended to nor shall it be deemed to broaden or modify the
definition of “disability” in the Company’s long-term disability plan.

 

11.                               Employee’s Termination of Employment.

 

a.                                      Notwithstanding anything herein to the
contrary, Employee may terminate employment and this Agreement at any time, for
no reason, with thirty (30) days written notice to Company (and in the event
that Employee is providing notice of termination for Good Reason, Employee must
provide such notice within 30 days after the event purported to give rise to
Employee’s claim for Good Reason first occurs).  In such event, Employee shall
not be entitled to those payments and benefits listed in Section 12 below unless
Employee terminates employment for Good Reason, as defined below, or unless
Section 12(a)(iii) applies.

 

b.                                      Upon any termination of employment,
Employee shall be entitled to any earned but unpaid Base Salary through the date
of termination and such other vested benefits under any other plan or agreement
covering Employee which shall be governed by the terms of such plan or
agreement. Notwithstanding anything to the contrary herein, such unpaid Base
Salary shall be paid to Employee as soon as practicable after the effective date
of termination in accordance with the Company’s usual payroll practices (not
less frequently than monthly); provided, however, that if payment at such time
would result in a prohibited acceleration under Section 409A of the Internal
Revenue Code, then such amount shall be paid at the time the amount would
otherwise have been paid absent such prohibited acceleration.

 

c.                                       Good Reason shall mean any of the
following actions taken by the Company:

 

(i)                         A reduction by the Company in Employee’s Base Salary
or target bonus level;

 

6

--------------------------------------------------------------------------------


 

(ii)                      The Company shall fail to continue in effect any
significant Company-sponsored compensation plan or benefit (without replacing it
with a similar plan or with a compensation equivalent), unless such action is in
connection with across-the-board plan changes or terminations similarly
affecting at least 95 percent of all officers of the Company or 100 percent of
officers at the same grade level;

 

(iii)                   The Company’s principal executive offices shall be moved
to a location outside the middle-Tennessee area, or Employee is required (absent
mutual agreement) to be based anywhere other than the Company’s principal
executive offices;

 

(iv)                  Without Employee’s written consent, the assignment to
Employee by the Company of duties inconsistent with, or the significant
reduction of the title, powers and functions associated with, Employee’s
position, title or office as described in Section 3 above, unless such action is
the result of a restructuring or realignment of duties and responsibilities by
the Company, for business reasons, that leaves Employee at the same rate of Base
Salary, annual target bonus opportunity, and officer level (i.e., Executive Vice
President, etc.) and with a similar level of responsibility, or unless such
action is the result of Employee’s failure to meet pre-established and objective
performance criteria;

 

(v)                     Any material breach by the Company of this Agreement; or

 

(vi)                  The failure of any successor (whether direct or indirect,
by purchase, merger, assignment, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

Good Reason shall not include Employee’s death, Disability or Termination for
Cause or Employee’s termination for any reason other than Good Reason as defined
above.

 

d.                                      Prior to Employee being entitled to the
payments or benefits described in Section 12 below, the Company shall have the
opportunity to cure any claimed event of Good Reason within thirty (30) days
after receiving written notice from Employee specifying the same.

 

7

--------------------------------------------------------------------------------


 

12.                               Termination without Cause or by Employee for
Good Reason.

 

a.                                      The continuation of Base Salary and
other payments and benefits described in Section 12(b) shall be triggered only
upon one or more of the following circumstances:

 

(i)                         The Company terminates Employee (as it may do at any
time) without Cause; it being understood that termination by death or Disability
does not constitute termination without Cause;

 

(ii)                      Employee terminates for Good Reason;

 

(iii)                   The Company fails to offer to renew, extend or replace
this Agreement before, at, or within six (6) months after, the end of its
original three-year Term (or any term provided for in a written renewal or
extension of the original Term), and Employee resigns from employment with the
Company within sixty (60) days after such failure, unless such failure is
accompanied by a mutually agreeable severance arrangement between the Company
and Employee or is the result of Employee’s retirement or other termination from
the Company other than for Good Reason notwithstanding the Company’s offer to
renew, extend or replace this Agreement.

 

b.                                      In the event of one of the triggers
referenced in Sections 12(a)(i) through (iii) above, then, on the sixtieth
(60th) day after Employee’s termination of employment, but contingent upon the
execution and effectiveness of the Release attached hereto and made a part
hereof, and subject to Section 23(o) below, Employee shall be entitled to the
following:

 

(i)                         Continuation of Employee’s Base Salary as of the
date immediately preceding the termination (or, if the termination of employment
is for Good Reason due to the reduction of Employee’s Base Salary, then such
rate of Base Salary as in effect immediately prior to such reduction) for 24
months, payable in accordance with the Company’s normal payroll cycle and
procedures (but not less frequently than monthly) with a lump sum payment on the
sixtieth (60th) day after Employee’s termination of employment of the amounts
Employee would otherwise have received during the sixty (60) days after
Employee’s termination had the payments begun immediately after Employee’s
termination of employment. Notwithstanding anything to the contrary in this
Agreement, the amount of any payment or entitlement to payment of the aforesaid
Base Salary continuation shall be forfeited or, if paid, subject to recovery by
the Company in the event and to the extent of any base salary earned by the
Employee as a result of subsequent employment during the 24 months

 

8

--------------------------------------------------------------------------------


 

after Employee’s termination of employment.  In no event shall Employee be
obligated to seek other employment or take any other action by way of mitigation
of such amounts payable to Employee and, except as provided in the preceding
sentence, such amounts shall not be reduced whether or not the Employee obtains
other employment.

 

(ii)                      A lump sum payment of two times the amount of the
average percentage of target bonus paid or to be paid to employees at the same
job grade level of Employee (if any) under the annual bonus programs for
officers in respect of the Company’s two fiscal years immediately preceding the
fiscal year in which the termination date occurs.

 

(iii)                   A lump sum payment in an amount equal to two times the
annual contribution that would have been made by the Company in respect of the
plan year in which such termination of employment occurs for Employee’s
participation in the Company’s medical, pharmacy, dental and vision benefits
programs.

 

(iv)                  Reasonable outplacement services, as determined and
provided by the Company, for one year or until other employment is secured,
whichever comes first.

 

All payments and benefits otherwise provided to Employee pursuant to this
Section 12 shall be forfeited if a copy of the Release attached hereto executed
by Employee is not provided to the Company within twenty-one (21) days after
Employee’s termination date (unless otherwise required by law) or if the Release
is revoked; and no payment or benefit hereunder shall be provided to Employee
prior to the Company’s receipt of the Release and the expiration of the period
of revocation provided in the Release.

 

c.                                       In the event that there is a material
breach by Employee of any continuing obligations under this Agreement or the
Release after termination of employment, any unpaid amounts under this
Section 12 shall be forfeited and Company shall retain any other rights
available to it under law or equity.  Any payments or reimbursements under this
Section 12 shall not be deemed the continuation of Employee’s employment for any
purpose.  Except as specifically enumerated in the Release, the Company’s
payment obligations under this Section 12 will not negate or reduce (i) any
amounts otherwise due but not yet paid to Employee by the Company, or (ii) any
other amounts payable to Employee outside this Agreement, or (iii) those
benefits owed under any other plan or agreement covering Employee which shall be
governed by the terms of such plan or agreement.  The Company

 

9

--------------------------------------------------------------------------------


 

may, at any time and in its sole discretion, make a lump-sum payment of any or
all amounts, or any or all remaining amounts, due to Employee under this
Section 12 if, or to the extent, the payment is not subject to Section 409A of
the Internal Revenue Code.

 

13.                               Effect of 280G.  Any payments and benefits due
under Section 12 that constitute “parachute payments” within the meaning of
Section 280G of the Internal Revenue Code (“Code Section 280G”), plus all other
“parachute payments” as defined under Code Section 280G that might otherwise be
due to the Employee (collectively, with payments and benefits due under
Section 12, “Total Payments”), shall be limited to the Capped Amount.  The
“Capped Amount” shall be the amount otherwise payable, reduced in such amount
and to such extent so that no amount of the Total Payments, would constitute an
“excess parachute payment” under Code Section 280G.  Notwithstanding the
preceding sentence but contingent upon Employee’s timely execution and the
effectiveness of the Release attached hereto and made a part hereof as provided
in Section 12 hereof, the Employee’s Total Payments shall not be limited to the
Capped Amount if it is determined that Employee would receive at least $50,000
in greater after-tax proceeds if no such reduction is made.  The calculation of
the Capped Amount and all other determinations relating to the applicability of
Code Section 280G (and the rules and regulations promulgated thereunder) to the
payments contemplated by this Agreement shall be made by the tax department of
an independent public accounting firm, or, at Company’s discretion, by a
compensation consulting firm, and such determinations shall be binding upon
Employee and the Company.  Unless Employee and the Company shall otherwise agree
(provided such agreement does not cause any payment or benefit hereunder which
is deferred compensation covered by Section 409A of the Internal Revenue Code to
be in non-compliance with Section 409A of the Internal Revenue Code), in the
event the Payments are to be reduced, the Company shall reduce or eliminate the
payments or benefits to Employee by first reducing or eliminating those payments
or benefits which are not payable in cash and then by reducing or eliminating
cash payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time from the date of the “change in
ownership or control” (within the meaning of Code Section 280G).  Any reduction
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing Employee’s rights and
entitlements to any benefits or compensation.

 

14.                               Publicity; No Disparaging Statement.  Except
as otherwise provided in Section 15 hereof, Employee and the Company covenant
and agree that they shall not engage in any communications to persons outside
the Company which shall disparage one another or interfere with their existing
or prospective business relationships.

 

10

--------------------------------------------------------------------------------


 

15.                               Confidentiality and Legal Process.  Employee
agrees to keep the proprietary terms of this Agreement confidential and to
refrain from disclosing any information concerning this Agreement to anyone
other than Employee’s immediate family and personal agents or advisors. 
Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
Employee or the Company from performing any duty or obligation that shall arise
as a matter of law.  Specifically, Employee and the Company shall continue to be
under a duty to truthfully respond to any legal and valid subpoena or other
legal process.  This Agreement is not intended in any way to proscribe
Employee’s or the Company’s right and ability to provide information to any
federal, state or local agency in response or adherence to the lawful exercise
of such agency’s authority.

 

16.                               Business Protection Provision Definitions.

 

a.                                      Preamble.  As a material inducement to
the Company to enter into this Agreement, and in recognition of the valuable
experience, knowledge and proprietary information Employee has gained or will
gain while employed, Employee agrees to abide by and adhere to the business
protection provisions in Sections 16, 17, 18, 19 and 20 herein.

 

b.                                      Definitions.  For purposes of Sections
16, 17, 18, 19, 20 and 21 herein:

 

(i)                         “Competitive Position” shall mean any employment,
consulting, advisory, directorship, agency, promotional or independent
contractor arrangement between Employee and (x) any person or Entity engaged
wholly or in material part in the business in which the Company is engaged
(i.e., the discount consumable basics or general merchandise retail business),
including but not limited to such other similar businesses as
Albertsons/Safeway, ALDI, Big Lots, BJ’s Wholesale Club, Casey’s General Stores,
Circle K, Costco, CVS, Dollar Tree Stores, Family Dollar Stores, Fred’s, Kmart,
Kroger, 99 Cents Only Stores, The Pantry, Pilot Flying J, Rite-Aid, Sam’s Club,
7-Eleven, Target, Walgreen’s and Wal-Mart, or (y) any person or Entity then
attempting or planning to enter the discount consumable basics retail business,
whereby Employee is required to perform services on behalf of or for the benefit
of such person or Entity which are substantially similar to the services
Employee provided or directed at any time while employed by the Company or any
of its affiliates.

 

(ii)                      “Confidential Information” shall mean the proprietary
or confidential data, information, documents or materials (whether oral,
written, electronic or otherwise) belonging to or pertaining to the Company,
other than “Trade Secrets” (as

 

11

--------------------------------------------------------------------------------


 

defined below), which is of tangible or intangible value to the Company and the
details of which are not generally known to the competitors of the Company. 
Confidential Information shall also include any items marked “CONFIDENTIAL” or
some similar designation or which are otherwise identified as being
confidential.

 

(iii)                   “Entity” or “Entities” shall mean any business,
individual, partnership, joint venture, agency, governmental agency, body or
subdivision, association, firm, corporation, limited liability company or other
entity of any kind.

 

(iv)                  “Restricted Period” shall mean two (2) years following
Employee’s termination date.

 

(v)                     “Territory” shall include individually and as a total
area those states in the United States in which the Company maintains stores at
Employee’s termination date or those states in which the Company has specific
and demonstrable plans to open stores within six months of Employee’s
termination date.

 

(vi)                  “Trade Secrets” shall mean information or data of or about
the Company, including, but not limited to, technical or non-technical data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans or lists of
actual or potential customers or suppliers that:  (A) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; (B) is the subject of efforts that are reasonable
under the circumstances to maintain its secrecy; and (C) any other information
which is defined as a “trade secret” under applicable law.

 

(vii)               “Work Product” shall mean all tangible work product,
property, data, documentation, “know-how,” concepts or plans, inventions,
improvements, techniques and processes relating to the Company that were
conceived, discovered, created, written, revised or developed by Employee while
employed by the Company.

 

17.                               Nondisclosure:  Ownership of Proprietary
Property.

 

a.                                      In recognition of the Company’s need to
protect its legitimate business interests, Employee hereby covenants and agrees
that, for the Term and thereafter (as described below), Employee shall regard
and treat Trade Secrets and Confidential Information as strictly confidential
and wholly-owned by the Company and shall not, for any

 

12

--------------------------------------------------------------------------------


 

reason, in any fashion, either directly or indirectly, use, sell, lend, lease,
distribute, license, give, transfer, assign, show, disclose, disseminate,
reproduce, copy, misappropriate or otherwise communicate any Trade Secrets or
Confidential Information to any person or Entity for any purpose other than in
accordance with Employee’s duties under this Agreement or as required by
applicable law. This provision shall apply to each item constituting a Trade
Secret at all times it remains a “trade secret” under applicable law and shall
apply to any Confidential Information, during employment and for the Restricted
Period thereafter.

 

b.                                      Employee shall exercise best efforts to
ensure the continued confidentiality of all Trade Secrets and Confidential
Information and shall immediately notify the Company of any unauthorized
disclosure or use of any Trade Secrets or Confidential Information of which
Employee becomes aware.  Employee shall assist the Company, to the extent
reasonably requested, in the protection or procurement of any intellectual
property protection or other rights in any of the Trade Secrets or Confidential
Information.

 

c.                                       All Work Product shall be owned
exclusively by the Company.  To the greatest extent possible, any Work Product
shall be deemed to be “work made for hire” (as defined in the Copyright Act, 17
U.S.C.A. § 101 et seq., as amended), and Employee hereby unconditionally and
irrevocably transfers and assigns to the Company all right, title and interest
Employee currently has or may have by operation of law or otherwise in or to any
Work Product, including, without limitation, all patents, copyrights, trademarks
(and the goodwill associated therewith), trade secrets, service marks (and the
goodwill associated therewith) and other intellectual property rights.  Employee
agrees to execute and deliver to the Company any transfers, assignments,
documents or other instruments which the Company may deem necessary or
appropriate, from time to time, to protect the rights granted herein or to vest
complete title and ownership of any and all Work Product, and all associated
intellectual property and other rights therein, exclusively in the Company.

 

18.                               Non-Interference with Employees.  Through
employment and thereafter through the Restricted Period, Employee will not,
either directly or indirectly, alone or in conjunction with any other person or
Entity: actively recruit, solicit, attempt to solicit, induce or attempt to
induce any person who is an exempt employee of the Company or any of its
subsidiaries or affiliates (or has been within the last 6 months) to leave or
cease such employment for any reason whatsoever;

 

13

--------------------------------------------------------------------------------


 

19.                               Non-Interference with Business Relationships.

 

a.                                      Employee acknowledges that, in the
course of employment, Employee will learn about Company’s business, services,
materials, programs and products and the manner in which they are developed,
marketed, serviced and provided.  Employee knows and acknowledges that the
Company has invested considerable time and money in developing its product sales
and real estate development programs and relationships, vendor and other service
provider relationships and agreements, store layouts and fixtures, and marketing
techniques and that those things are unique and original.  Employee further
acknowledges that the Company has a strong business reason to keep secret
information relating to Company’s business concepts, ideas, programs, plans and
processes, so as not to aid Company’s competitors.  Accordingly, Employee
acknowledges and agrees that the protection outlined in (b) below is necessary
and reasonable.

 

b.                                      During the Restricted Period, Employee
will not, on Employee’s own behalf or on behalf of any other person or Entity,
solicit, contact, call upon, or communicate with any person or entity or any
representative of any person or entity who has a business relationship with
Company and with whom Employee had contact while employed, if such contact or
communication would likely interfere with Company’s business relationships or
result in an unfair competitive advantage over Company.

 

20.                               Agreement Not to Work in Competitive
Position.  Employee covenants and agrees not to accept, obtain or work in a
Competitive Position for a company or entity that operates anywhere within the
Territory for the Restricted Period.

 

21.                               Acknowledgements Regarding Sections 16-20.

 

a.                                      Employee and Company expressly covenant
and agree that the scope, territorial, time and other restrictions contained in
Sections 16 through 20 of this Agreement constitute the most reasonable and
equitable restrictions possible to protect the business interests of the Company
given: (i) the business of the Company; (ii) the competitive nature of the
Company’s industry; and (iii) that Employee’s skills are such that Employee
could easily find alternative, commensurate employment or consulting work in
Employee’s field which would not violate any of the provisions of this
Agreement.

 

b.                                      Employee acknowledges that the
compensation and benefits described in Sections 5 and 12 are also in
consideration of his/her covenants and agreements contained in Sections 16
through 20 hereof and that a breach by Employee of the obligations contained in

 

14

--------------------------------------------------------------------------------


 

Sections 16 through 20 hereof shall forfeit Employee’s right to such
compensation and benefits.

 

c.                                       Employee acknowledges and agrees that a
breach by Employee of the obligations set forth in Sections 16 through 20 will
likely cause Company irreparable injury and that, in such event, the Company
shall be entitled to injunctive relief in addition to such other and further
relief as may be proper.

 

d.                                      The parties agree that if, at any time,
a court of competent jurisdiction determines that any of the provisions of
Section 16 through 20 are unreasonable under Tennessee law as to time or area or
both, the Company shall be entitled to enforce this Agreement for such period of
time or within such area as may be determined reasonable by such court.

 

22.                               Return of Materials.  Upon Employee’s
termination, Employee shall return to the Company all written, electronic,
recorded or graphic materials of any kind belonging or relating to the Company
or its affiliates, including any originals, copies and abstracts in Employee’s
possession or control.

 

23.                               General Provisions.

 

a.                                      Amendment.  This Agreement may be
amended or modified only by a writing signed by both of the parties hereto.

 

b.                                      Binding Agreement.  This Agreement shall
inure to the benefit of and be binding upon Employee, his/her heirs and personal
representatives, and the Company and its successors and assigns.

 

c.                                       Waiver Of Breach; Specific
Performance.  The waiver of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other breach.  Each of the
parties to this Agreement will be entitled to enforce this Agreement,
specifically, to recover damages by reason of any breach of this Agreement, and
to exercise all other rights existing in that party’s favor.  The parties hereto
agree and acknowledge that money damages may not be an adequate remedy for any
breach of the provisions of this Agreement and that any party may apply to any
court of law or equity of competent jurisdiction for specific performance or
injunctive relief to enforce or prevent any violations of the provisions of this
Agreement.

 

15

--------------------------------------------------------------------------------


 

d.                                      Unsecured General Creditor.  The Company
shall neither reserve nor specifically set aside funds for the payment of its
obligations under this Agreement, and such obligations shall be paid solely from
the general assets of the Company.

 

e.                                       No Effect On Other Arrangements.  It is
expressly understood and agreed that the payments made in accordance with this
Agreement are in addition to any other benefits or compensation to which
Employee may be entitled or for which Employee may be eligible.

 

f.                                        Tax Withholding.  There shall be
deducted from each payment under this Agreement the amount of any tax required
by any governmental authority to be withheld and paid over by the Company to
such governmental authority for the account of Employee.

 

g.                                       Notices.

 

(i)                         All notices and all other communications provided
for herein shall be in writing and delivered personally to the other designated
party, or mailed by certified or registered mail, return receipt requested, or
delivered by a recognized national overnight courier service, or sent by
facsimile, as follows:

 

If to Company to:

 

Dollar General Corporation

 

 

Attn: General Counsel

 

 

100 Mission Ridge

 

 

Goodlettsville, TN 37072-2171

 

 

Facsimile: (615) 855-5517

 

 

 

If to Employee to:

 

(Last address of Employee known to Company unless otherwise directed in writing
by Employee)

 

(ii)                      All notices sent under this Agreement shall be deemed
given twenty-four (24) hours after sent by facsimile or courier, seventy-two
(72) hours after sent by certified or registered mail and when delivered if by
personal delivery.

 

(iii)                   Either party hereto may change the address to which
notice is to be sent hereunder by written notice to the other party in
accordance with the provisions of this Section.

 

h.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Tennessee
(without giving effect to conflict of laws).

 

i.                                          Arbitration.  If any contest or
dispute arises between the parties with respect to this Agreement, such contest
or dispute shall be submitted to binding arbitration for resolution in
Nashville, Tennessee in accordance with the rules and procedures of the

 

16

--------------------------------------------------------------------------------


 

Employment Dispute Resolution Rules of the American Arbitration Association then
in effect.  The Company and Employee shall each bear 50 percent of the costs
related to such arbitration.  If the arbitrator determines that Employee is the
prevailing party in the dispute, then the Company shall reimburse Employee for
his/her reasonable legal or other fees and expenses incurred in such arbitration
subject to and within ten (10) days after his/her request for reimbursement
accompanied by evidence that the fees and expenses were incurred.  Any
reimbursement hereunder shall be paid to Employee promptly and in no event later
than the end of the year next following the date the expense was incurred.  The
decision of the arbitrator shall be final and binding upon all parties hereto
and shall be rendered pursuant to a written decision, which contains a detailed
recital of the arbitrator’s reasoning. Notwithstanding the foregoing, Employee
acknowledges and agrees that the Company, its subsidiaries and any of their
respective affiliates shall be entitled to injunctive or other relief in order
to enforce the covenant not to compete, covenant not to solicit and/or
confidentiality covenants as set forth in Sections 14, 16 through 20 and 22 of
this Agreement.

 

j.                                         Entire Agreement.  This Agreement
contains the full and complete understanding of the parties hereto with respect
to the subject matter contained herein and, unless specifically provided herein,
this Agreement supersedes and replaces any prior agreement, either oral or
written, which Employee may have with Company that relates generally to the same
subject matter.

 

k.                                      Assignment.  This Agreement may not be
assigned by Employee, and any attempted assignment shall be null and void and of
no force or effect.

 

l.                                          Severability.  If any one or more of
the terms, provisions, covenants or restrictions of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, then the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect, and to
that end the provisions hereof shall be deemed severable.

 

m.                                  Section Headings.  The Section headings set
forth herein are for convenience of reference only and shall not affect the
meaning or interpretation of this Agreement whatsoever.

 

n.                                      Voluntary Agreement.  Employee and
Company represent and agree that each has reviewed all aspects of this
Agreement, has carefully read and fully understands all provisions of this
Agreement, and is voluntarily entering into this Agreement.  Each party

 

17

--------------------------------------------------------------------------------


 

represents and agrees that such party has had the opportunity to review any and
all aspects of this Agreement with legal, tax or other adviser(s) of such
party’s choice before executing this Agreement.

 

o.                                      Deferred Compensation Omnibus
Provision.  It is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Internal Revenue Code
(“Code Section 409A”) shall be paid and provided in a manner, and at such time,
including without limitation payment and provision of benefits only in
connection with the occurrence of a permissible payment event contained in Code
Section 409A (e.g. death, disability, separation from service from the Company
and its affiliates as defined for purposes of Code Section 409A), and in such
form, as complies with the applicable requirements of Code Section 409A to avoid
the unfavorable tax consequences provided therein for non-compliance.  In
connection with effecting such compliance with Code Section 409A, the following
shall apply:

 

(i)                         Notwithstanding any other provision of this
Agreement, the Company is authorized to amend this Agreement, to void or amend
any election made by Employee under this Agreement and/or to delay the payment
of any monies and/or provision of any benefits in such manner as may be
determined by it to be necessary or appropriate to comply, or to evidence or
further evidence required compliance, with Code Section 409A (including any
transition or grandfather rules thereunder).

 

(ii)                      Neither Employee nor the Company shall take any action
to accelerate or delay the payment of any monies and/or provision of any
benefits in any manner which would not be in compliance with Code Section 409A
(including any transition or grandfather rules thereunder).

 

(iii)                   If Employee is a specified employee for purposes of Code
Section 409A(a)(2)(B)(i), any payment or provision of benefits in connection
with a separation from service payment event (as determined for purposes of Code
Section 409A) shall not be made until six months after Employee’s separation
from service (the “409A Deferral Period”).  In the event such payments are
otherwise due to be made in installments or periodically during the 409A
Deferral Period, the payments which would otherwise have been made in the 409A
Deferral Period shall be accumulated and paid in a lump sum as soon as the 409A
Deferral Period ends, and

 

18

--------------------------------------------------------------------------------


 

the balance of the payments shall be made as otherwise scheduled.  In the event
benefits are required to be deferred, any such benefit may be provided during
the 409A Deferral Period at Employee’s expense, with Employee having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.

 

(iv)                  If a Change in Control occurs but the Change in Control
does not constitute a change in control event within the meaning of Code
Section 409A (a “409A Change in Control”), then payment of any amount or
provision of any benefit under this Agreement which is considered to be deferred
compensation subject to Code Section 409A shall be deferred until another
permissible payment event contained in Code Section 409A occurs (e.g., death,
disability, separation from service from the Company and its affiliated
companies as defined for purposes of Code Section 409A), including any deferral
of payment or provision of benefits for the 409A Deferral Period as provided
above.

 

(v)                     For purposes of this Agreement, all rights to payments
and benefits hereunder shall be treated as rights to receive a series of
separate payments and benefits to the fullest extent allowed by Code
Section 409A.  If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.  In the event any payment payable upon
termination of employment would be exempt from Code Section 409A under Treas.
Reg. § 1.409A-1(b)(9)(iii) but for the amount of such payment, the determination
of the payments to Employee that are exempt under such provision shall be made
by applying the exemption to payments based on chronological order beginning
with the payments paid closest in time on or after such termination of
employment.

 

(vi)                For purposes of determining time of (but not entitlement to)
payment or provision of deferred compensation under this Agreement under Code
Section 409A in connection with a termination of employment, termination of
employment will be read to mean a “separation from service” within the meaning
of Code Section 409A where it is reasonably anticipated that no further services
would be performed after that date or that the level of bona fide services
Employee would perform after that date (whether as an employee or independent
contractor) would permanently decrease

 

19

--------------------------------------------------------------------------------


 

to less than 50% of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period.

 

(vii)               For purposes of this Agreement, a key employee for purposes
of Code Section 409A(a)(2)(B)(i) shall be determined on the basis of the
applicable 12-month period ending on the specified employee identification date
designated by the Company consistently for purposes of this Agreement and
similar agreements or, if no such designation is made, based on the default
rules and regulations under Code Section 409A(a)(2)(B)(i).

 

(viii)            Notwithstanding any other provision of this Agreement, the
Company shall not be liable to Employee if any payment or benefit which is to be
provided pursuant to this Agreement and which is considered deferred
compensation subject to Code Section 409A otherwise fails to comply with, or be
exempt from, the requirements of Code Section 409A.

 

(ix)                  With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits that are subject to Code
Section 409A, except as permitted by Code Section 409A, (x) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit, and (y) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year of Employee shall not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other taxable year of Employee, provided that the foregoing clause (y) shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Code Section 105(b) solely because such expenses are subject to a limit
related to the period the arrangement is in effect. All reimbursements shall be
reimbursed in accordance with the Company’s reimbursement policies but in no
event later than Employee’s taxable year following Employee’s taxable year in
which the related expense is incurred.

 

(x)                     When, if ever, a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “payment shall be
made within ten (10) days following the date of termination”), the actual date
of payment within the specified period shall be within the sole discretion of
the Company.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute this Agreement to be effective as of the
Effective Date.

 

 

Date:

11-3-15

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rhonda M. Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Rhonda M. Taylor

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

EVP, GC

 

 

 

 

 

 

 

 

 

 

 

“EMPLOYEE”

 

 

 

 

 

 

 

 

 

 

 

/s/ Jeffery C. Owen

 

 

 

Jeffery C. Owen

 

 

 

 

Date:

11/2/15

 

 

 

 

 

 

 

 

 

Witnessed By:

 

 

 

 

 

 

 

 

 

 

 

/s/ Nancy Abbott

 

 

 

Name of Witness

 

21

--------------------------------------------------------------------------------


 

Addendum to Employment Agreement with Jeffery C. Owen

 

RELEASE AGREEMENT

 

THIS RELEASE (“Release”) is made and entered into by and between
                  (“Employee”) and DOLLAR GENERAL CORPORATION, and its successor
or assigns (“Company”).

 

WHEREAS, Employee and Company have agreed that Employee’s employment with Dollar
General Corporation shall terminate on                    ;

 

WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, effective                       (“Agreement”), in which
the form of this Release is incorporated by reference;

 

WHEREAS, Employee and Company desire to delineate their respective rights,
duties and obligations attendant to such termination and desire to reach an
accord and satisfaction of all claims arising from Employee’s employment, and
termination of employment, with appropriate releases, in accordance with the
Agreement;

 

WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service Employee has provided and/or will provide for the Company;

 

NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby covenant and agree as follows:

 

1.                                                 Claims Released Under This
Agreement.

 

In exchange for receiving the payments and benefits described in Section 12 of
the Agreement, Employee hereby voluntarily and irrevocably waives, releases,
dismisses with prejudice, and withdraws all claims, complaints, suits or demands
of any kind whatsoever (whether known or unknown) which Employee ever had, may
have, or now has against Company and other current or former subsidiaries or
affiliates of the Company and their past, present and future officers,
directors, employees, agents, insurers and attorneys (collectively, the
“Releasees”), arising from or relating to (directly or indirectly) Employee’s
employment or the termination of employment or other events that have occurred
as of the date of execution of this Agreement, including but not limited to:

 

--------------------------------------------------------------------------------


 

a.                                               claims for violations of Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act,
the Fair Labor Standards Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Equal Pay Act, the Family and Medical Leave Act, 42 U.S.C.
§ 1981, the Sarbanes Oxley Act of 2002, the National Labor Relations Act, the
Labor Management Relations Act, the Genetic Information Nondiscrimination Act,
the Uniformed Services Employment and Reemployment Rights Act, Executive Order
11246, Executive Order 11141, the Rehabilitation Act of 1973, or the Employee
Retirement Income Security Act;

 

b.                                               claims for violations of any
other federal or state statute or regulation or local ordinance;

 

c.                                                claims for lost or unpaid
wages, compensation, or benefits, defamation, intentional or negligent
infliction of emotional distress, assault, battery, wrongful or constructive
discharge, negligent hiring, retention or supervision, fraud, misrepresentation,
conversion, tortious interference, breach of contract, or breach of fiduciary
duty;

 

d.                                               claims to benefits under any
bonus, severance, workforce reduction, early retirement, outplacement, or any
other similar type plan sponsored by the Company (except for those benefits owed
under any other plan or agreement covering Employee which shall be governed by
the terms of such plan or agreement); or

 

e.                                                any other claims under state
law arising in tort or contract.

 

2.                                      Claims Not Released Under This
Agreement.

 

In signing this Release, Employee is not releasing any claims that may arise
under the terms of this Release or which may arise out of events occurring after
the date Employee executes this Release.

 

Employee also is not releasing claims to benefits that Employee is already
entitled to receive under any other plan or agreement covering Employee which
shall be governed by the terms of such plan or agreement.  However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company, and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans. Employee further
understands and acknowledges that any continuing obligation under a Company
incentive-based plan, program or arrangement or pursuant to any Company policy

 

--------------------------------------------------------------------------------


 

or provision regarding recoupment of compensation is not altered by this Release
and nothing herein is intended to nor shall be construed otherwise.

 

Nothing in this Release shall prohibit Employee from engaging in activities
required or protected under applicable law or from communicating, either
voluntarily or otherwise, with any governmental agency concerning any potential
violation of the law.

 

3.                                      No Assignment of Claim.  Employee
represents that Employee has not assigned or transferred, or purported to assign
or transfer, any claims or any portion thereof or interest therein to any party
prior to the date of this Release.

 

4.                                      Compensation.  In accordance with the
Agreement, the Company agrees to pay Employee or, if Employee becomes eligible
for payments and benefits under Section 12 but dies before receipt thereof,
Employee’s spouse or estate, as the case may be, the amounts provided in
Section 12 of the Agreement.

 

5.                                      Publicity; No Disparaging Statement. 
Except as otherwise provided in Section 15 of the Agreement, Section 2 of this
Release, and as privileged by law, Employee and the Company covenant and agree
that they shall not engage in any communications with persons outside the
Company which shall disparage one another or interfere with their existing or
prospective business relationships.

 

6.                                      No Admission Of Liability.  This Release
shall not in any way be construed as an admission by the Company or Employee of
any improper actions or liability whatsoever as to one another, and each
specifically disclaims any liability to or improper actions against the other or
any other person.

 

7.                                      Voluntary Execution.  Employee warrants,
represents and agrees that Employee has been encouraged in writing to seek
advice regarding this Release from an attorney and tax advisor prior to signing
it; that this Release represents written notice to do so; that Employee has been
given the opportunity and sufficient time to seek such advice; and that Employee
fully understands the meaning and contents of this Release. Employee further
represents and warrants that Employee was not coerced, threatened or otherwise
forced to sign this Release, and that Employee’s signature appearing hereinafter
is voluntary and genuine.  EMPLOYEE UNDERSTANDS THAT EMPLOYEE MAY TAKE UP TO
TWENTY-ONE (21) DAYS (OR, IN THE CASE OF AN EXIT INCENTIVE OR OTHER EMPLOYMENT
TERMINATION PROGRAM OFFERED TO A GROUP OR CLASS OF EMPLOYEES, UP TO FORTY-FIVE
(45) DAYS) TO CONSIDER WHETHER TO ENTER INTO THIS RELEASE.

 

--------------------------------------------------------------------------------


 

8.                                      Ability to Revoke Agreement.  EMPLOYEE
UNDERSTANDS THAT THIS RELEASE MAY BE REVOKED BY EMPLOYEE BY NOTIFYING THE
COMPANY IN WRITING OF SUCH REVOCATION WITHIN SEVEN (7) DAYS OF EMPLOYEE’S
EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE UNTIL THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD.  EMPLOYEE UNDERSTANDS THAT UPON THE
EXPIRATION OF SUCH SEVEN (7) DAY PERIOD THIS RELEASE WILL BE BINDING UPON
EMPLOYEE AND EMPLOYEE’S HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS,
SUCCESSORS AND ASSIGNS AND WILL BE IRREVOCABLE.

 

Acknowledged and Agreed To:

 

 

 

 

“COMPANY”

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE.  I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

 

 

“EMPLOYEE”

 

 

 

 

 

 

Date

 

 

 

 

WITNESSED BY:

 

 

 

 

 

 

Date

 

 

 

 

--------------------------------------------------------------------------------